ALLOWABILITY NOTICE

Examiner’s Comment
	Applicant’s amendments filed 19 May 2022 resulting in incorporation of the previously indicated allowable subject matter of claim 13 into claim 10 is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Terrence L.B. Brown (Reg. No. 32,685) on 31 May 2022.

The application has been amended as follows: 
In the claims:
In claim 10, line 1, a colon has been added after “comprising”.
In claim 10, line 3, the space after “units” (first instance) has been removed.

In claim 11, line 1, --, using a Cartesian coordinate system having an abscissa x-axis and an ordinate y-axis,-- has been added after “wherein”.
In claim 11, line 7, “xT2 + yT2 = rT2” has been deleted.
In claim 11, line 8, “y ≥ 0, θ = 0 ~ 180°” has been changed to --i.e., y ≥ 0 and 0° ≤ θ ≤ 180°--.
In claim 11, line 11, “y < 0, θ = 180 ~ 360°” has been changed to --i.e., y < 0 and 180° < θ < 360°--.
In claim 11, last line, “x axis” has been changed to --x-axis-- (i.e., a hyphen is added).

In claim 12, line 1, --, using a Cartesian coordinate system having an abscissa x-axis and an ordinate y-axis,-- has been added after “wherein”.
In claim 12, line 7, “xT2 + yT2 = rT2” has been deleted.
In claim 12, last line, “y axis” has been changed to --y-axis-- (i.e., a hyphen is added).

In claim 15, line 3, --and having a track pattern-- has been added after “units”.
In claim 15, line 4, “or similar to” has been deleted.

In claim 16, last line, “means of” has been deleted.

The above changes to the claims have been made for reasons described in the accompanying summary.

In the specification:
In the Abstract, line 2, “Sail” has been changed to --A sail--.
In the Abstract, line 5, --the-- has been added before “supporting”.
In the Abstract, line 6, “Sail” has been changed to --The sail--.
In the Abstract, line 6, --the-- has been added before “supporting”.
In the Abstract, line 7, --the-- has been added before “supporting”.
In the Abstract, line 7, “Sail” has been changed to --The sail--.
In the Abstract, line 10, --the-- has been added before “sail”.
In the Abstract, line 10, --the-- has been added before “guide”.
In the Abstract, line 12, --the-- has been added before “sail”.
In the Abstract, line 13, --the-- has been added before “sail”.
In the Abstract, last line, --the-- has been added before “guide” (first instance).
In the Abstract, last line, --the-- has been added before “sail”.
In the Abstract, last line, --the-- has been added before “guide” (second instance).

In par. [0009], in a new line added to the end thereof, --The following equations use a Cartesian coordinate system having an abscissa x-axis and an ordinate y-axis.-- has been added.

In par. [0010], “y ≥ 0, θ = 0 ~ 180°” has been changed to --y ≥ 0, 0° ≤ θ ≤ 180°--.
In par. [0010], “y < 0, θ = 180 ~ 360°” has been changed to --y < 0, 180° < θ < 360°--.

In par. [0011], in a new line added to the end thereof, --The following equations use a Cartesian coordinate system having an abscissa x-axis and an ordinate y-axis.-- has been added.

In par. [0013], line 3, “in Claim 1” has been deleted.

In par. [0048], line 1, “y < 0, θ = 180 ~ 360°” has been changed to --y < 0, 180° < θ < 360°--.

In par. [0054], line 2, “y < 0, θ = 180 ~ 360°” has been changed to --y < 0, 180° < θ < 360°--.

In par. [0055], line 4, “y < 0, θ = 180 ~ 360°” has been changed to --y < 0, 180° < θ < 360°--.

In par. [0056], “y ≥ 0, θ = 0 ~ 180°” has been changed to --y ≥ 0, 0° ≤ θ ≤ 180°--.

In par. [0056], “y < 0, θ = 180 ~ 360°” has been changed to --y < 0, 180° < θ < 360°--.

The above changes to the Abstract have been made for grammatical purposes.
The above changes to the specification have been made for reasons described in the accompanying interview summary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745